UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2098



HAMID REZA SHARIF MOHSENI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-415-633)


Submitted:   July 7, 2004                  Decided:   August 12, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John S. Richbourg, Memphis, Tennessee, for Petitioner. Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Jamie M. Dowd, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hamid Reza Sharif Mohseni, a native and citizen of Iran,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     affirming,    without      opinion,     the    immigration

judge’s order denying his applications for asylum and withholding

of removal.

           In   his     petition   for     review,   Mohseni    challenges       the

immigration judge’s determination that he was not eligible for

asylum because he was firmly resettled in Sweden.                   Our review of

the   record    reveals    that    substantial       evidence       supports    this

determination, and we therefore uphold the immigration judge’s

denial of asylum relief.       See 8 C.F.R. § 1208.15 (2004); Mussie v.

INS, 172 F.3d 329, 331-32 (4th Cir. 1999).

           We    also     uphold   the     immigration    judge’s       denial    of

Mohseni’s request for withholding of removal.                   To qualify for

withholding of removal, an applicant must demonstrate “a clear

probability of persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421,

430 (1987).      Based on our review of the record, we find that

Mohseni has failed to meet this standard.

           Accordingly,      we    deny    the    petition    for     review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED



                                          - 2 -